Case 3:17-cv-05769-RJB Document 275-1 Filed 03/27/20 Page 1 of 9




          EXHIBIT A
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageï 2±ºofè 9
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageî 3±ºofè 9
Case 3:17-cv-05769-RJB Document 275-1 Filed 03/27/20 Page 4 of 9
 Ý¿-» íæïéó½ªóðëèðêóÎÖÞ Ü±½«³»²¬ çï Ú·´»¼ ðèñðíñïè Ð¿¹» í ±º è
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageì 5±ºofè 9
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageë 6±ºofè 9
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageê 7±ºofè 9
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageé 8±ºofè 9
Case
 Ý¿-»3:17-cv-05769-RJB
       íæïéó½ªóðëèðêóÎÖÞ Document
                          Ü±½«³»²¬275-1 Filedðèñðíñïè
                                   çï Ú·´»¼   03/27/20 Ð¿¹»
                                                        Pageè 9±ºofè 9
